Citation Nr: 1736505	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to June 1983 and from December 1987 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (RO) Regional Office (RO) in Manila, the Republic of the Philippines.

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In November 2014, the Board remanded the case it now returns for further appellate review.

The Board notes that, following the issuance of the most recent supplemental statement of the case in March 2016, additional evidence, to include private and VA treatment records, were associated with the file without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the November 2014 remand, at his Board hearing and in documents of record, the Veteran contends that he injured his neck during service when he fell overboard in February 1992 and in a motor vehicle accident in July 1995.  He further testified that, since such in-service injuries, he consistently experienced neck pain and currently has a cervical spine disorder.  Based on the foregoing, the Veteran claims that service connection for such disorder should be warranted. 

In November 2014, the Board remanded the case, in part, to obtain an addendum opinion addressing the etiology of the Veteran's cervical spine disorder as a January 2011 VA opinion was determined to be inadequate for adjudication purposes.  At such time, the Board directed the examiner to consider the Veteran's statements regarding the incurrence of his cervical spine disorder and continuity of symptomatology, including his statements that he took over-the-counter pain medication to cope with the pain immediately following service.  The examiner was further requested to specifically address the Veteran's statement on the September 1999 Report of Medical History wherein he complained of neck pain stemming from the motor vehicle accident in July 1995 and the significance, if any, of the findings from a February 2000 VA examination that found "apparent dorsal displacement of the anterior arch of C1 with the odontoid process not visualized with certainty," with a notation by the examiner that "[c]linical correlation is suggested as any possible history of previous cervical spine trauma."  The examiner was also directed to address a May 2011 private medical opinion that relates the Veteran's current cervical spine disorder to service.  

Thereafter, an addendum opinion was obtained in February 2016.  At such time, the examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and did not manifest into a chronic compensable condition within one year after service.  In reaching such conclusions, the examiner considered the Veteran's service treatment records, to include documentation of the 1992 and 1995 injuries, and his report of neck pain on his September 1999 Report of Medical History.  He also considered the Veteran's statements that took over-the-counter pain medication to cope with the pain immediately following service, and addressed the May 2011 private opinion.  However, while the examiner indicated that he reviewed the February 2000 VA examination reports, he noted that such pertained solely to complaints of feet pain, headaches, and sinusitis without mention of neck/cervical complaints.  Further, he stated that that there were no cervical spine X-rays after his separation and the entire year 2000.  

However, it appears that the examiner did not see the X-rays performed in February 2000 in connection with the Veteran's sinusitis examination.  Specifically, a X-ray of the Veteran's sinuses conducted on February 11, 2000, reflects an incidental finding of an "apparent dorsal displacement of the anterior arch of C1 with the odontoid process not visualized with certainty," with a notation by the 2000 examiner that "[c]linical correlation is suggested as any possible history of previous cervical spine trauma."  Therefore, a remand is necessary in order to obtain an addendum opinion addressing the February 2000 X-ray findings. 

Furthermore, in a November 2016 VA treatment note, the Veteran indicated that he had underwent tests and consultations at a private clinic for his cervical spine disorder in May 2016 and was advised to undergo surgery.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the March 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.   The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include those pertaining to his consultation in May 2016.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who offered the February 2016 addendum opinion addressing the etiology of the Veteran's cervical spine disorder.  The record and a copy of this Remand must be made available to the examiner.  If the February 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to specifically include the X-ray of the Veteran's sinuses conducted on February 11, 2000, that reflects an incidental finding of an "apparent dorsal displacement of the anterior arch of C1 with the odontoid process not visualized with certainty," with a notation by the 2000 examiner that "[c]linical correlation is suggested as any possible history of previous cervical spine trauma," the examiner should address the following inquiries:

(A)  Is it as least at likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed cervical spine disorder is related to the Veteran's military service, to include his documented slip-and-fall accident in February 1992 and/or his motor vehicle accident in July 1995?

(B)  Is it as least at likely as not (i.e., a 50 percent probability or greater) that arthritis or degenerative disc disease of the cervical spine manifested within one year of the Veteran's service discharge in January 2000, i.e., by January 2001?  If so, please describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements regarding the incurrence of his cervical spine disorder and continuity of symptomatology, including his statements that he took over the counter pain medication to cope with the pain immediately following service.  The rationale for any opinions offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the March 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




